Bx macax, taxioR and iocke — Judge
Let the demurrer be overruled with costs.
Hall—Judge
Bell is the plaintiff of record, and the act of 1777, ch. 2, directs that “ where the plaintiff shall reside beyond seas, or in a different state, the ¿hit shall be brought to the court of the district where the *96defendant resides, and where suit is brought otherwise than is therein directed, it may be abated, on the jilea of the do Pendant.” A court of law will not take notice of. the trust between Anthony Bell and Joshua Bell, and recognize tin-latter as plaintiff when the record declares that the former jg plaintiff